Sam Robinson, Associate Justice, concurring. In my opinion it is a matter of discretion with the trial court as to when motions, petitions, etc., will be considered. However I concur in the result reached here for the reason that the order of the court holding § 3 of Act 348 of 1953 unconstitutional is not a final order from which an appeal will lie. In Wicker v. Wicker, ante page 219, 265 S. W. 2d 6, we said: “The order overruling the motion to dismiss was not a final judgment from which an appeal will lie. If this court should at this time sustain the Chancellor’s order overruling the motion to dismiss, the case would still stand for trial on its merits. Meantime the defendant may file some other motion. An appeal cannot be taken from an order of a chancery court which is not a final order.” State y. Greenville Stone & Gravel Co., 122 Ark. 151, 182 S. W. 555, is' directly in point, and it is there said: “We have reached the conclusion that, under the fourth subdivision, no appeal will lie from a decision of the lower court on any motion, even though it involves the constitutionality of any law of this State, unless the decision is a final order or judgment of the court . . . To hold otherwise would lead to interminable confusion in our decisions and to innumerable appeals from interlocutory orders not decisive of the final rights of the parties, and would thus thwart the very purpose of the law.”